Title: William C. C. Claiborne to Thomas Jefferson, 12 January 1810
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            My Dr Sir,
            New-Orleans 
                     Jany 12h 1810.
          
           
		   I received your friendly note of the 30th of November, enclosing a Letter to a Gentleman at the Arkansaw, which I immediately transmitted.—
          The Legislature of this Session 
                  Territory is now in session, and I have the honor to enclose for your perusal an address which I made to them a few days since.—You will excuse I hope Sir, the Liberty I propose to take with a Letter you did me the favour to address me in the year 1804. 
		  
		   
		  I have no doubt, but your opinions as to the precautions necessary, to prevent the prevalence of Yellow Fever in New-Orleans, will have great weight with the Legislature, nor is there any thing I more desire, than to see all such precautions immediately resorted to. 
		  That dreadful Malady has made a great Inroad upon my happiness—My beloved Companion fell its victim on the 29th of November last.—Mrs 
                  
                  
                  
                  
                  
                  Claiborne was in the Bloom of Life; she united to a lovely person, the sweetest disposition and the most accomplished understanding; her Smiles relieved anxiety & in her virtuous affections I
			 found a Balm for all the Common Ills of Life! But alas! This beloved female is no more.—I am not conscious of unbecoming Weakness;—but this misfortune has nearly undone me.—It has pleased God to spare me a sweet little Son about 18 months old, who is now the object of my fondest attention.—I could wish to live to rear this little Boy up in the paths of Integrity & patriotism, & my prayer to Heaven, will be granted, if at some at some future Day his Virtues, talents and Attachment to civil and religious freedom should recommend him to the patronage of his Country.
          You must have heard of the Conduct of William Brown with great surprise; I did not, for some time past, admire his course;—his purchase of a Sugar Plantation & of so many Negro’s, I was sure would involve him, and I thought it probable, that he would ultimately become a public Defaulter—But I never supposed that a man who
			 had given no previous Symptoms of Depravity would at
			 once have covered himself with Infamy.—But Wm Brown was unfortunate in the selection of his most intimate Associates—they were enemies to the Government, & some of them Bankrupts in fortune as well as Reputation, & their Example & precept made I am persuaded an unfortunate Impression.—
          Receive I pray you the best wishes of—
          
            Dear Sir, With great respect Your faithful friend!
            
                  William C. C. Claiborne
          
        